PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,263,583	:  	
Issued: March 1, 2022		:   ON REQUEST FOR
Application No. 15/939,061	:   REDETERMINATION OF
Filed: March 28, 2018	:   PATENT TERM ADJUSTMENT
Attorney Docket No. 470-7089  :   
						
This is in response to the “Petition Requesting Reconsideration of the Patent Term Adjustment After Issuance of the Patent” filed March 4, 2022.  The petition is treated as a petition under 37 CFR 1.705(b).1 Patentees requests that the determination of patent term adjustment be corrected from two hundred and nine (209) days to two hundred and forty (240) days. The Office determines that the patent term adjustment is one hundred and ninety-seven (197) days.

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

By the instant petition, patentees disputes the adjustment to the patent term adjustment under 37 CFR 1.704(c)(1)of 164 days. Specifically, patentees’ state:

U.S. Patent Application No. 15/939,061 was filed March 28, 2018 and issued on March 1, 2022 with U.S. Patent No. 11,263,583.

The Issue Notification for the matter was transmitted on February 9, 2022, with a PTA of 209 days.

Applicant filed an RCE with a request for a 3-month Suspension of Action on December 1,

2020. The Office alleges an applicant delay of 164 days that extends from December 1, 2020 until May 13, 2021 when the Office closed the A/R Record and reset the Status for Expired Suspensions. However, Applicant asserts that the 3-month Suspension of Action should have concluded three months after submission of the request on March 1, 2021. Therefore, Applicant disputes the applicant delay from March 2, 2021 to April 1, 2021.

For the reasons listed above, Applicant requests a redetermination of the Patent Term Adjustment. 

Applicant disputes the applicant delay of 31 days. Per 37 CFR 1.704(c)(10)(i), the applicant delay should be 163 days. Given the 31 less days of applicant delay, the correct PTA for the matter should be 240 days. 

Excerpt from ““Petition Requesting Reconsideration of the Patent Term Adjustment After Issuance of the Patent” filed March 4, 2022, pgs.2-3.

Patentees’ argument has been considered and is persuasive, in part. It is noted that requests for suspension of action for three months each was filed on December 1, 2020. It is noted that the filing of a request for a suspension of action in the application for a period of three months, pursuant to 37 CFR 1.103(c), is a basis for reduction of the patent term adjustment under 37 CFR 1.704(c)(1), which provides:
    
     (c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

        (1)  Suspension of action under § 1.103 at the applicant’s request, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the date a request for suspension of action under § 1.103 was filed and ending on the date of the termination of the suspension[.]

The reduction to the patent term adjustment under 37 CFR 1.704(c)(1) is 91 days beginning on, and including, December 1, 2020—the date the request for suspension of action was filed—and ending on March 1, 2021, that date of termination of the suspension.  The reduction to the patent term adjustment of 164-days is removed, and reduction to the patent term adjustment of 91 days is entered.

The redetermination of patent term adjustment reveals that the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) is ninety (90) days for the filing of an amendment under 37 CFR 1.312 on January 10, 2022, after the Notice of Allowance and Issue Fee Due was mailed on October 12, 2021. As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.704(c)(10)implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, applicant delay under 37 CFR 1.704(c)(10) for the filing of the amendment under 37 CFR 1.312 on January 10, 2022, is 90 days, with such delay calculated as beginning on October 13, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the January 10, 2022—the date the amendment under 37 CFR 1.312 was filed.  The period of reduction to the patent term adjustment of 5 days is removed and period of reduction to the patent term adjustment of 90 days is entered, accordingly.

The patent term adjustment is calculated as:

381 days of “A” Delay + 22 days of “B” Delay -0 days of “C” Delay – 0 Days of overlap – 206 (7 + 91 + 18 + 90) days of Applicant delay = 197 days.

The Office acknowledges receipt of the $210.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 197 days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222. Questions regarding issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  DRAFT Certificate of Correction



    
        
            
        
            
        
            
        
            
    

    
        1 The authorized deposit account is charged $210.00 for the fee under 37 CFR 1.18(e).